Citation Nr: 0923731	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for loss of muscle control.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for numbness of fingers/hands. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of neck and back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1960 to September 1968.  Service in the Republic of 
Vietnam is indicated by the record.  The Veteran is the 
recipient of the Combat Infantryman Badge and the Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated January 2005 
and September 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.

Procedural history

In October 1983, the Veteran filed claims of entitlement to 
service connection for loss of muscle control and numbness of 
fingers, claimed as secondary to herbicide exposure in 
service.  Service connection was denied in an October 1983 
rating decision.  The Veteran disagreed with the denial and 
perfected an appeal.  In an October 1984 decision, the Board 
denied the Veteran's claim.

In October 1998, the Veteran filed a claim of entitlement to 
service connection for residuals of neck and back injury.  
Service connection was denied in a February 1999 rating 
decision.  The Veteran did not appeal. 

In September 2004, the Veteran filed to reopen his claims of 
entitlement to service connection for residuals of neck and 
back injury as well as loss of muscle control.  The RO 
declined to reopen the Veteran's claims in January 2005, 
indicating that new and material evidence had not been 
submitted.  The Veteran disagreed with this decision and 
perfected his appeal by filing a timely substantive appeal 
[VA Form 9] in February 2007.

In December 2005, the Veteran filed to reopen his claim of 
entitlement to service connection for numbness of 
fingers/hands.  The RO declined to reopen the Veteran's claim 
in September 2006.  The Veteran disagreed with this decision 
and perfected his appeal by filing a timely substantive 
appeal in October 2007.

In April 2009, the Veteran presented sworn testimony during a 
personal hearing at the Indianapolis, Indiana, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims file.  

Issue not on appeal

In October 2007, the Veteran filed a claim of entitlement to 
service connection for residuals of a head injury.  A 
September 2008 rating decision the Veteran's claim.  To the 
knowledge of the Board, a notice of disagreement (NOD) has 
not yet been filed as to the head injury claim.  The issue is 
not in appellate status and, therefore, will be discussed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  




FINDINGS OF FACT

1.  In an October 1984 decision, the Board denied the 
Veteran's claims of entitlement to service connection for 
loss of muscle control and numbness in the fingers.  

2.  Evidence submitted since the October 1984 Board decision 
is cumulative or redundant of the evidence of record at the 
time of the prior final denial of the claims sought to be 
reopened, and does not raise a reasonable possibility of 
substantiating the claims.

3.  In a February 1999 decision, the RO denied the Veteran's 
claim of entitlement to service connection for residuals of 
neck and back injury.

4.  Evidence submitted since the February 1999 rating 
decision is cumulative or redundant of the evidence of record 
at the time of the prior final denial of the claim sought to 
be reopened, and does not raise a reasonable possibility of 
substantiating the claim


CONCLUSIONS OF LAW

1.  The October 1984 Board decision denying service 
connection for loss of muscle control and numbness of fingers 
is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

2.  Since the October 1984 Board decision, new and material 
evidence has not been received and the claims of entitlement 
to service connection for loss of muscle control and numbness 
of fingers/hands is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).



3.  The February 1999 RO rating decision denying service 
connection for residuals of neck and back injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

4.  Since the February 1999 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for residuals of neck and back injury 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen previously denied claims of 
entitlement to service connection for loss of muscle control, 
numbness of fingers/hands, and residuals of neck and back 
injury.  Implicit in his claims is the contention that new 
and material evidence which is sufficient to reopen the 
previously denied claims has been received.

The Board will discuss certain preliminary matters.  The 
issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issues on 
appeal; the duty to assist do not apply to the claims unless 
they are reopened.  See Holliday v. Principi, 14 Vet. App. 
280 (2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters 
dated October 2004 and March 2006, including evidence of 
"an injury in military service or a disease that began in or 
was made worse during military service, or there was an event 
in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between your disability and an injury, 
disease, or event in military service."  

With respect to notice to the Veteran regarding new and 
material evidence, the October 2004 and March 2006 VCAA 
letters stated, "[t]o qualify as new, the evidence must be 
in existence and be submitted to the VA for the first time. . 
. .
In order to be considered material, the additional existing 
evidence must pertain to the reason your claim was previously 
denied. . . .  New and material evidence must raise a 
reasonable possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously denied your claim."  The 
letters thereby notified the Veteran that evidence sufficient 
to reopen his previously denied claim must be "new and 
material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  See Kent, supra.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the October 2004 and 
March 2006 VCAA letters.  
The letters stated that VA would assist the Veteran in 
obtaining relevant records from the military, the VA, or any 
Federal agency.  With respect to records from private doctors 
and hospitals, the VCAA letters informed the Veteran that VA 
would make reasonable efforts to request such records.

The above-referenced VCAA letters emphasized:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letters specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in three VCAA letters dated March 2006.  The letters 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, 
statements from employers as to job performance and time lost 
due to service-connected disabilities, and witness 
statements.  

With respect to effective date, the three March 2006 letters 
instructed the Veteran that two factors were relevant in 
determining effective dates of an increased rating claim:  
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the 
letters as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

As the Board concludes below that the Veteran's claims remain 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned continue to be moot.

Further, there is no VCAA notice timing problem with respect 
to the Veteran's numbness of fingers/hands claim because that 
claim was initially adjudicated in September 2006, following 
the issuance of the March 2006 letters.  As to the residuals 
of neck and back injury and loss of muscle control claims, 
there is no timing problem since the Veteran's claims were 
readjudicated in the January 2007 statement of the case.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative and, as indicated above, testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for loss of muscle control.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for numbness of fingers/hands. 

Because the above-referenced claims involve the application 
of identical law to similar facts, for the sake of economy 
the Board will address them together.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).



Finality/new and material evidence

In general,  Board decisions that are not timely appealed are 
final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2008)].  This change in the law pertains 
only to claims filed on or after August 29, 2001.  Because 
the Veteran's claims to reopen were initiated in September 
2004 and December 2005, the claims will be adjudicated by 
applying the revised section 3.156, set out in the paragraph 
immediately following.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

Factual background

When the Veteran's claims of entitlement to service 
connection for loss of muscle control and numbness of 
fingers/hands were denied by the Board in October 1984, the 
following pertinent evidence was of record.

Service treatment records showed that the Veteran was 
involved in a jeep accident in January 1961.  Service 
treatment record dated January 29-30, 1961 reported that the 
Veteran was thrown out of the back seat of the jeep and was 
unconscious for an unknown period of time.  He reported 
striking his head and he was diagnosed with a concussion of 
the brain.  A March 1961 treatment record noted that the 
Veteran complained of lethargy, lack of energy, and dizziness 
following the January 1961 accident.  A service treatment 
record dated September 1962 noted the Veteran's complaint of 
the loss of muscular control of his arm.  A May 1962 service 
treatment record documented the Veteran's complaints of 
dizziness and noted that he had a history of previous 
episodes.  He was diagnosed with mild vertigo.  A service 
treatment records dated April 1968 noted the Veteran's 
complaints of dizziness, severe headache, and "spells along 
with unconsciousness."  In the August 1968 separation 
examination report, the examining physician indicated that 
the Veteran experienced "dizziness after striking head on 
pole."

A VA examination report dated September 1983 noted the 
Veteran's complaint of a tingling sensation and numbness in 
his hands and fingers.  The September 1983 examiner 
documented the Veteran's report that in 1969, while he was 
working as a Post Office clerk, he experienced loss of muscle 
control and numbness while he was eating which caused him to 
drop a glass.  He reportedly saw a neurologist for the 
numbness and tingling but no definite diagnosis was rendered.  
The Veteran also reported "blacking out about once per year 
since 1968."  The Veteran reported that he saw a doctor at 
Brookdale Medical Center for his "black outs" but "nothing 
was found."

In a VA neurological examination dated August 1983, the VA 
examiner reported a normal neurological examination except 
for a suggestion of peripheral neuropathy.

Private treatment records dated July 1980 to April 1981 
documented repeated complaints of dizziness, numbness, and 
syncope.  Treatment records show that the Veteran's 
physicians considered cardiac irregularities or hypertension, 
as the cause of the Veteran's symptoms, but no specific 
diagnoses were rendered.

Also of record were statements of the Veteran to the effect 
that he suffers from loss of muscle control and numbness of 
fingers/hands as a result of his military service.  

The Veteran's loss of muscle control and numbness of 
fingers/hands claims were denied in an October 1983 rating 
decision.  The Veteran filed a NOD and perfected his appeal.  
An October 1984 Board decision denied the Veteran's claims.
In essence, the Board determined that the claimed 
disabilities were not related to the Veteran's military 
service, to include presumed exposure to herbicides in 
Vietnam.

In September 2005, the Veteran filed to reopen his claim of 
entitlement to service connection for loss of muscle control.  
In December 2005, he filed to reopen his claim of entitlement 
to service connection for numbness of fingers/hands.  As 
indicated above, the Veteran's claims were denied in rating 
decisions dated January 2005 and September 2006.

The evidence which has been added to the record since the 
October 1984 Board decision will be discussed in the Board's 
analysis, below.



Analysis

At the time of the prior denial, the Veteran's 1961 jeep 
accident and resultant concussion were already of record, as 
was his service in Vietnam.  There were also of record a 
number of medical reports documenting the Veteran's 
complaints, although a specific diagnosis or diagnoses had 
not been rendered [one report alluded to "a suggestion" of 
peripheral neuropathy].  The Board's October 1984 denial was 
predicated upon deficiencies as to element (3), a link 
between the current disabilities and the Veteran's military 
service.  See 38 C.F.R. § 3.304 (2008).

The October 1984 Board denials of the Veteran's claims are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1100 (2008).  The Board recognizes that in the 
previous denials it appears that Board did not consider 
whether service connection was warranted for loss of muscle 
control and numbness of fingers/hands on a direct basis, but 
rather as secondary to herbicide exposure.  However, separate 
theories in support of a claim for a particular benefit are 
not equivalent to separate claims and a final denial on one 
theory is a final denial on all theories.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997) [reliance upon a new 
etiological theory is insufficient to transform a claim which 
has been previously denied into a separate and distinct, or 
new, claim)].  As such, new and material evidence is 
necessary to reopen a claim for the same benefit asserted 
under a different theory.  See Robinson v. Mansfield, 21 Vet. 
App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 
(2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

Accordingly, as explained above, the Veteran's claims for 
service connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received evidence bears directly and 
substantially upon the specific matters under consideration.  

After a thorough review of the entire record, and for the 
reasons expressed immediately below, the Board concludes that 
new and material evidence sufficient to reopen the claim of 
entitlement to service connection for loss of muscle control 
and the claim of entitlement to service connection for 
numbness of fingers/hands has not been submitted.  

The newly added evidence, in pertinent part, consists of 
private treatment records dated 1996 to 2003; VA treatment 
records dated 1996 and 2004 to 2006; a VA examination report 
dated January 2008; and statements from the Veteran.  

Private treatment records document the Veteran's continuing 
complaints of headaches, dizziness, tingling in 
hands/fingers, episodes of syncope, and transient 
diaphoresis.  See Methodist Hospital treatment records dated 
June 1996, January 1999, and April 2003.  VA treatment 
records document similar symptoms of dizziness, syncope, 
numbness, and tingling.  See VA treatment records dated July 
2004 and September 2008.  Additionally, the January 2008 VA 
examination report details the Veteran's complaints of 
"blacking out" episodes, loss of muscle control, and 
tingling in his upper extremities.  Such complaints were of 
record at the time of the Board's October 1984 decision.  [As 
had happened in the past, the January 2008 VA examiner did 
not render any specific diagnoses concerning the Veteran's 
loss of muscle control and numbness of fingers/hands.]   

The Veteran's symptomatology concerning his loss of muscle 
control and numbness of fingers/hands was already of record 
at the time of the October 1984 Board decision.  Therefore, 
although these subsequently added private and VA evaluation 
and treatment records are new, such evidence is not material.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued complaints, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence]. 

Crucially, the Board denied the claims because there was no 
medical evidence of a link between the current loss of muscle 
control and numbness symptoms and the Veteran's military 
service.  There has been no additionally submitted evidence 
to establish the nexus between the Veteran's military service 
and the loss of muscle control and numbness symptoms.  The 
claim fails on that basis.  



In particular, the January 2008 VA examiner did not render a 
nexus opinion.

The Veteran has addressed the issue of medical nexus in his 
December 2005 and October 2006 NODs, his February 2007 and 
October 2007 Form 9, his September 2000 letter to his 
Congresswoman, as well as in his April 2009 Board hearing 
testimony.  Essentially, the Veteran has reiterated his 
contentions that he incurred loss of muscle control and 
numbness in his fingers/hands as a result of a jeep accident 
while in military service.  However, such statements are 
cumulative and redundant of the statements and evidence of 
record at the time of the October 1984 Board decision.  
Accordingly, this evidence is not new.  See Reid v. 
Derwinski, 
2 Vet App. 312, 315 (1992).  Moreover, in Moray v. Brown, 5 
Vet. App. 211, 214 (1993), the Court specifically stated that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

In short, there remains no competent medical evidence that 
the Veteran has currently diagnosed disabilities which are 
related to his military service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) [a veteran seeking disability 
benefits must establish a connection between the veteran's 
service and the claimed disability].  The evidence which has 
been added to the claims file since October 1984 is 
cumulative and redundant of evidence which was in the file 
prior to that time.  The additional evidence does not raise a 
reasonable possibility of substantiating the claims.

Accordingly, new and material evidence has not been received 
pursuant to 
38 C.F.R. § 3.156(a), and the claims of entitlement to 
service connection for loss of muscle control and numbness of 
fingers/hands cannot be reopened.  The benefits sought on 
appeal remain denied.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of neck and back injury.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection and new and material evidence have been set forth 
above and will not be repeated.  The only difference is that 
the finality of  RO rating decisions is found in 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 20.1103.

Factual background

When the Veteran's claim of entitlement to service connection 
for residuals of neck and back injury were denied by the RO 
in February 1999, the following pertinent evidence was of 
record.

Service treatment records showed that the Veteran was 
involved in a jeep accident in January 1961.  Service 
treatment record dated January 29-30, 1961 reported that the 
Veteran was thrown out of the back seat of the jeep and was 
unconscious for an unknown period of time.  He reported 
striking his head and complained of pain to the right of the 
lower thoracic vertebrae.  X-rays of the cervical and 
thoracic vertebrae were negative.  The Veteran was diagnosed 
with a concussion of the brain and a contusion of the back.  
A service treatment record dated March 1961 documented a 
continuing complaint of "back trouble" and noted that the 
Veteran reported feeling "like muscles pulling on nerves is 
pinched in back."  In the August 1968 separation examination 
report, the examining physician noted that the Veteran had 
been thrown out of a jeep and struck his head, received 
conservative treatment, and had no sequalea.

Private treatment records dated November 1979 included 
cervical and lumbar spine X-ray reports, which indicated that 
the Veteran did not have any spinal abnormalities.

A private treatment record dated May 1980 documented the 
Veteran's complaint of low back pain.  A private treatment 
record dated April 1981 noted that the Veteran was involved 
in a motor vehicle accident at that time and injured his 
back.  X-rays of the lumbar spine were performed, which were 
negative for any abnormalities.

An X-ray of the cervical spine conducted in conjunction with 
a September 1983 VA examination demonstrated a normal 
cervical spine.  

A private treatment X-ray report dated June 1996 documented 
an essentially normal cervical spine except "[t]here is mild 
anterior osteophytosis of the lower cervical spine and a 
small focus of ossification of the anterior longitudinal 
ligament at the C5-6 level."

A private treatment record dated October 1998 documented 
abnormal X-ray results of the cervical spine.  Specifically, 
the X-ray showed, "degenerative changes with compromise and 
encroachment of the neural foramina at the upper and lower 
cervical spine."  

Also of record were statements of the Veteran to the effect 
that he suffers from disabilities of the neck and back as a 
result of his military service; in particular, the 1961 jeep 
accident.  

The Veteran's claim of entitlement to service connection for 
residuals of neck and back injury were denied in a February 
1999 rating decision.  Although acknowledging the in-service 
jeep accident, the RO determined that the back injury 
sustained therein was acute and resolved without permanent 
disability.  
The RO further noted that the Veteran did not thereafter 
complain of back problems until more than 15 years after 
service, and then in conjunction with a post-service injury 
to the back and neck in June 1996.  

The Veteran was informed of the denial and of his appeal 
rights in a letter from the RO dated February 1999.  He did 
not appeal.  

In September 2004, the Veteran filed to reopen his neck and 
back injury claim.  As indicated above, in the Veteran's 
claim was denied in rating decision dated January 2005.

The evidence which has been added to the record since the 
February 1999 rating decision will be discussed in the 
Board's analysis, below.

Analysis

In essence, the RO denied the Veteran's claim in February 
1999 based on element (3), lack of a nexus between the in-
service injury and the currently diagnosed neck/back 
disability.  As explained above, the February 1999 rating 
decision is final, and the Veteran's claim of entitlement to 
service connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally submitted evidence [i.e. after February 
1999] bears directly and substantially upon the specific 
matter under consideration.

After reviewing the record, and for the reasons expressed 
immediately below, the Board concludes that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for residuals of neck and back injury has 
not been submitted.

The newly added evidence, in pertinent part, consists of 
private treatment records dated 1999 to 2004; VA treatment 
records dated 1996 and 2004 to 2006; a VA examination report 
dated January 2008; and statements from the Veteran.  

VA and private treatment records continue to document 
complaints of low back and neck pain.  See, e.g., VA 
treatment records dated July 1999 and October 2006; see also 
Methodist Hospital record dated July 1999.  While these 
medical records are undoubtedly new, as they were not of 
record at the time of the February 1999 decision, these 
records essentially replicate the medical evidence which was 
of record at the time of the prior rating decision, namely 
that the Veteran does suffer from a back/neck disability.  
Such evidence is not new and material, since the RO 
recognized the existence of a current disability at the time 
of the February 1999 rating decision.  Here, the 
unestablished fact is whether the Veteran's current neck and 
back disabilities were incurred in or aggravated by his 
military service.  
The newly received medical evidence does not provide such 
information.  See Cornele, supra.  

With respect to the crucial element of medical nexus, the 
Veteran has submitted no competent medical opinion evidence 
which suggests that his current neck and back disabilities 
are related to his military service.  Recent lay statements 
made by the Veteran and his representative to the effect that 
his neck and back disabilities were incurred in military 
service are duplicative of statements made prior to the 
February 1999 rating decision.  Accordingly, such statements 
are not new or material.  
See Reid, supra; see also Moray and Routen, supra.  

There is still no competent medical evidence that the 
Veteran's back and neck disabilities were incurred in or 
aggravated by his active military service.  See Boyer, supra.  
The evidence which has been added to the claims file since 
February 1999 rating decision is cumulative and redundant of 
evidence which was in the file prior to that time.  
Accordingly, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a) and the claim of entitlement 
to service connection for residuals of neck and back injury 
cannot be reopened.  The benefits sought on appeal remain 
denied.


ORDER

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
loss of muscle control.  The benefit sought on appeal is 
denied.

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
numbness of fingers/hands.  The benefit sought on appeal is 
denied.

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
residuals of neck and back injury.  The benefit sought on 
appeal is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


